Case 1:13-cr-00043-JJM-PAS Document 119 Filed 05/07/19 Page 1 of 1 Pager. 2564

ID Oy Ie lier Who eve Soh Oe Mang F pare Ml tch bo

My NGtge S (0rz (fo Se Slog. Deas before Svar (aye TF
IN 24 We fect re lected trex; (150 gut Ebi T
vA AP 2 19 - .
nee nk cletig VOR
OCP OLE

 

    

yora( de Lyevire ot fly lou LPL OP
]2 [Poach Aue yo My rej ec Teepe ti bise bz |
Plo batten Virled  hitisre ea arrest uarranr fe tp
delivare. Sie. T Jace No ii ea Tins of cop lyiig rh, flese
Cou Sims ad your (og FE Jace chee loved nie ye be o “br ear~
Z $00 ely U L ga seeks au pat Me Male fearchy uyTh erttop
Judy ¢ > Teday (
TAank) L6f fer eet Tl we and wu N"LEHGTE BIT eit lag Ke
Acs wathy,

 

7

 

Sih oyely,

Geel TZ Shy,

 
